PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/399,081
Filing Date: 30 Apr 2019
Appellant(s): Microsoft Technology Licensing, LLC



__________________
Bradley A Forrest
For Appellant

EXAMINER’S ANSWER







This is in response to the appeal brief filed June 27, 2022.
 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/4/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding Appellant’s arguments starting on page 8: The Rejection of Claims Under 103
Claims 1, 3-20
Appellant asserts on page 9:

    PNG
    media_image2.png
    244
    635
    media_image2.png
    Greyscale

First, the examiner notes, there is no concrete definition of “fusion” in the specs or the claim language, second, the specifications themselves refer to fusion=combination as evidenced by [00106] of the Specifications:

    PNG
    media_image3.png
    218
    1080
    media_image3.png
    Greyscale

Therefore, the use of Gauci to demonstrate fusion reads not only on the claim but is supported by the specifications:

    PNG
    media_image4.png
    401
    813
    media_image4.png
    Greyscale

Second as shown in the citation above, these audio streams are also separated as well from a fused (combined) stream. 
The Appellant on page 9 further states

    PNG
    media_image5.png
    188
    1126
    media_image5.png
    Greyscale

In the Final Office action on page 5, the examiner cites Gauci who clearly shows the fusion (combination) and then separation of the audio stream.:

    PNG
    media_image4.png
    401
    813
    media_image4.png
    Greyscale

and on page 6 it shows transcript generation for individual users:

    PNG
    media_image6.png
    325
    817
    media_image6.png
    Greyscale

The Appellant on page 9 further states:

    PNG
    media_image7.png
    188
    650
    media_image7.png
    Greyscale

Rainisto on page 4 of the Office Action is relied upon for providing two information streams: 

    PNG
    media_image8.png
    150
    611
    media_image8.png
    Greyscale

Regarding Appellant’s arguments starting on page 9: Rainisto does not teach receiving audio signals from a mobile device.
On page 10 the Appellant asserts:

    PNG
    media_image9.png
    105
    633
    media_image9.png
    Greyscale


and in the next paragraph:

    PNG
    media_image10.png
    157
    893
    media_image10.png
    Greyscale


First, the examiner is confused about reference to “boilerplate language”.  Figure 2 is a representation and there is no mention in Rainisto that it is a limiting configuration, when it mentions clearly in [0026] cited on page 4 of the Final Office action that the:

    PNG
    media_image11.png
    120
    776
    media_image11.png
    Greyscale

Figure 4 in Rainisto shows a device 200 at the center of the table, is one device:

    PNG
    media_image12.png
    479
    590
    media_image12.png
    Greyscale

and further Paragraph [0025] Rainisto further refutes the Appellant’s argument:

    PNG
    media_image13.png
    135
    411
    media_image13.png
    Greyscale


allows the one device to include microphone/camera, thus refuting the assertion of the Appellant that they are separate devices. The aforementioned in combination with [0026] clearly leads to the conclusion that devices at the center of the table are one combined unit that can be mobile as well and hence can implement all the functionality that the claim requires.
On page 10 the Appellant further alleges:

    PNG
    media_image14.png
    184
    908
    media_image14.png
    Greyscale


The arguments presented earlier clarify the issues of the device being mobile. If the device at the center is a mobile device, it can certainly capture overlapped speech much like an immobile device. Further, there is no stipulation in the claim language that requires any microphones to be beamforming. However, Rainisto [0033] recites:

    PNG
    media_image15.png
    79
    337
    media_image15.png
    Greyscale

In the last paragraph on page 10 the Appellant asserts:


    PNG
    media_image16.png
    287
    1111
    media_image16.png
    Greyscale

The use of a mobile device has been described at length earlier in this response. Regarding overlapped speech, the Final Office Action on page 4 states:

    PNG
    media_image17.png
    231
    787
    media_image17.png
    Greyscale


Regarding Appellant’s arguments starting on page 11: Gauci does not teach fusing audio signal with overlapped speech or use a model to provide separate audio streams
On page 11, the Appellant asserts:

    PNG
    media_image18.png
    275
    1112
    media_image18.png
    Greyscale


First, there is no concrete definition of “fusion” in the specs or the claim language, second, the specifications themselves refer to fusion=combination as evidenced by [00106] of the Specifications:


    PNG
    media_image3.png
    218
    1080
    media_image3.png
    Greyscale

Therefore, as recited in Final Office Action page 6 below, Gauci’s use of ‘combined’ reads on ‘fusion because of the definition in the specifications:


    PNG
    media_image19.png
    406
    811
    media_image19.png
    Greyscale

Second, the examiner further notes regarding the sub-speech not containing overlapped speech, the examiner has used Gauci for the following limitation: 

    PNG
    media_image20.png
    170
    624
    media_image20.png
    Greyscale

Receiving overlapped speech is already covered by the primary reference Rainisto as described earlier. Gauci Col 16 ll 20-27 refers to the combined stream:

    PNG
    media_image21.png
    282
    450
    media_image21.png
    Greyscale

Therefore, the combined media stream does contain all the sub streams, which are considered overlapped (both audio and video) when they are combined in the server in the BRI sense.
On page 11, the Appellant further asserts:

    PNG
    media_image22.png
    165
    626
    media_image22.png
    Greyscale

All streams inside a digital system are inherently digital. Further, as explained above fusion is used as combination in the specifications and there is no explanation of the “ease” or “difficulty” in Gauci, neither is there a requirement in the claim or the specifications regarding the association of ease/difficulty for the fusion model.
On page 11/12 the Appellant states:

    PNG
    media_image23.png
    110
    630
    media_image23.png
    Greyscale
 

    PNG
    media_image24.png
    216
    647
    media_image24.png
    Greyscale

The claim language does not specify a particular model and the examiner has interpreted it broadly. The separation stated by Gauci as show earlier using communication server performs that function.  As mentioned earlier in the Gauci citation, streams are combined (fused) and then separated. The streams are not already separated as evidenced by the citation which clearly says in line 29 “separate the combined media stream”.
Page 13 contains several similar arguments which have been addressed above:

    PNG
    media_image25.png
    102
    645
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    166
    635
    media_image26.png
    Greyscale

On page 13, the Appellant further alleges:

    PNG
    media_image27.png
    113
    635
    media_image27.png
    Greyscale

The Final Office Action on page 5 separates the audio stream for each user:

    PNG
    media_image28.png
    310
    630
    media_image28.png
    Greyscale

Claim 2
The Appellant does not provide any additional argument for this claim and therefore it is being rejected for similar reasons as mentioned above with respect to claim 1.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ATHAR N PASHA/Examiner, Art Unit 2657                                                                                                                                                                                                        
Conferees:
/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658                                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.